Name: Commission Regulation (EEC) No 3812/91 of 20 December 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product;  Africa
 Date Published: nan

 28 . 12. 91 Official Journal of the European Communities No L 357/61 COMMISSION REGULATION (EEC) No 3812/91 of 20 December 1991 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 28 864 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (5) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : . Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (4 OJ No L 174, 7. 7 . 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 357/62 Official Journal of the European Communities 28 . 12. 91 ANNEX LOT A 1 . Operations Nos (') : 300/91 (Part A 1 ) and 701 /91 (Part A 2) 2. Programme : 1991 3. Recipient ^) (J) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome (telex : 626675 I WFP) 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIAI.a) 8 . Total quantity : 22 384 tonnes 9. Number of lots : one in two parts (A 1 : 2 000 tonnes ; A 2 : 20 384 tonnes) 10. Packaging and marking :  A 1 : in bulk, plus 428 000 Sacks, (OJ No C 114, 29. 4. 1991 , p. 1 , (under II.A.2.b and IIA.3)), and 100 needles and sufficient twine (2 m/sack)  A2 (4): see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA.2.b and IIA.3) Markings in English Supplementary markings on packaging :  A 1 : 'ETHIOPIA 0466 900 / SUPPLIED BY THE WORLD FOOD PROGRAMME / DJIBOUTI IN TRANSIT TO DIREDAWA / ETHIOPIA'  A 2 : 'ETHIOPIA 0248 802 / SUPPLIED BY THE WORLD FOOD PROGRAMME / ASSAB' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment  fob stowed (8) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment  fob stowed : 1 .  29 . 2. 1992. 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 12 noon on 14. 1 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 28 . 1 . 1992 (b) period for making the goods available at the port of shipment  fob stowed : 15 . 2  14. 3 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 11 . 2. 1992 (b) period for making the goods available at the port of shipment  fob stowed : 29. 2  28 . 3 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders (0 : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B-1049 Bruxelles (telex : AGREC 22037 B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (6): refund applicable 31 . 12. 1991 , fixed by Commission Regulation (EEC) No 3468/91 (OJ No L 328, 30. 11 . 1991 , p. 14) 28 . 12. 91 Official Journal of the European Communities No L 357/63 LOTS B and C 1 . Operations Nos (') : 1468/90 (Lot B) and 1469/90 (Lot C) 2. Programme : 1 990 3. Recipient (2) f) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome (telex : 626675 I WFP) 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Algeria 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods : (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B.I.a) 8 . Total quantity : 4 730 tonnes (6 480 tonnes of cereals) 9 . Number of lots : two (Lot B : 2 400 tonnes ; Lot C : 2 330 tonnes) 10. Packaging and marking (4): see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2.A and II.B.3) Markings in French Supplementary markings on packaging : Lot B : 'ALGÃ RIE 0415501 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ALGER' Lot C : 'ALGÃ RIE 0415501 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ALGER' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment  Fob stowed f) 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 2. 1992 (Lot B) ; 1  15. 3 . 1992 (Lot C) 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 12 noon on 14. 1 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 28 . 1 . 1992 (b) period for making the goods available at the port of shipment  Fob stowed : 15  29. 2 . 1992 (Lot B); 15  29 . 3 . 1992 (Lot C) (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 11 . 2. 1992 (b) period for making the goods available at the port of shipment  Fob stowed : 29 . 2.  14. 3 . 1992 (Lot B); 29 . 3.  14. 4. 1992 (Lot C) (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B- 1 049 Bruxelles (telex : AGREC 22037 B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (6) : refund applicable 31 . 12. 1991 , fixed by Commission Regulation (EEC) No 3468/91 (OJ No L 328 , 30. 11 . 1991 , p. 14) No L 357/64 Official Journal of the European Communities 28 . 12. 91 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  see list published in OJ No C 114, 29 . 4. 1991 , p. 33 . (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate shall give the caesium-134 and -137 and iodine-131 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate  radiation certificate (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), is applicable as regards the export refunds and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. f) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary with a view to determining what documents are required for the consignment and their distribution. (8) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer.